Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	1.	This action is in response to the amendment filed on June 6, 2022. Claims 21-30 are added. Claims 1-30 are pending. Claims 1-30 represent SYSTEMS AND METHODS FOR DATA ROUTING MANAGEMENT. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz-Velsco et al. U.S. 20120011145 (Referred hereafter as Ruiz) in view of Tipton et al. U.S. 20150138962.

Ruiz teaches the invention substantially as claimed including management of use interface elements (see abstract).

As to claim 1, Ruiz teaches a method comprising: 
receiving a communication request (paragraph 26); and 
sending, to the computing device and based on a device identifier of the computing device, the communication request (paragraph 38).  
Ruiz fails to explicitly teach determining, based on a performance capability of a computing device of a first plurality of computing devices satisfying a performance threshold, that the computing device is to process the communication request.
However, Tipton teaches method and apparatus for using a local area network to offload demand of a wide area network. Tipton teaches determining, based on a performance capability of a computing device of a first plurality of computing devices satisfying a performance threshold, that the computing device is to process the communication request (paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Ruiz with the teaching of Tipton because the teaching of Tipton would improve the system of Ruiz by providing determining, based on a performance capability of a computing device of a first plurality of computing devices satisfying a performance threshold, that the computing device is to process the communication request for the purpose of providing mobile communication service to the communication device (see abstract).

As to claim 2, Ruiz teaches the method of claim 1, wherein receiving the communication request comprises receiving the communication request based on at least one of: an internet phone call, a Voice over Internet Protocol (VoIP) communication, a multimedia communication, a VoIP enabled computer, a VoIP phone, or a VoIP adapter (paragraph 30).  

As to claim 3, Ruiz teaches the method of claim 1, wherein determining the computing device of the first logical grouping of computing devices to process the communication request comprises: 
determining a performance metric of the computing device, wherein the performance metric comprises at least one of:
 a central processing unit (CPU) status, a utilization of the CPU, a random access memory (RAM) status, a utilization of memory, a storage space status, an available disk space, a quantity of calls per second, a quantity of active communication sessions, an error message associated with the computing device, or a historical performance metric (abstract); and 
determining, based on comparing the performance metric to the performance threshold, the computing device is available to process the communication request (abstract).  

As to claim 4, Ruiz teaches the method of claim 1, further comprising: 
determining, based on information stored in a node threshold table, that the computing device satisfies the performance threshold, wherein the performance threshold comprises at least one of: a threshold performance metric value, a percentage of central processing unit (CPU) utilization capacity, a threshold quantity of active communication requests, a percentage of random access memory (RAM) utilization capacity, or a trigger point indicative of a classification of processing availability or routing availability of the computing device (paragraph 30); and 
sending, to a database and based on determining the computing device satisfies the performance threshold, a performance metric of the computing device, wherein the performance metric is indicative of the processing availability or the routing availability of the computing device (paragraph 30).  

As to claim 5, Ruiz teaches the method of claim I, further comprising: 
updating, based on the performance capability satisfying the performance threshold and determining a change in a processing availability or a routing availability of the determined computing device, a database that stores the processing availability or the routing availability of the computing device (paragraph 12); 
determining, based on the database, a change in a performance capability category of the computing device, wherein the performance capability category is associated with a classification of the processing availability or the routing availability of the computing device (paragraph 14).  

As to claim 6, Ruiz teaches the method of claim 5, wherein the performance capability category is associated with at least one of: a green classification indicative of receiving availability for new communication sessions, a yellow classification indicative of passing availability for existing communication sessions, or a red classification indicative of a transition of communication sessions (paragraph 14).  

As to claim 7, Ruiz teaches the method of claim I, further comprising: 
determining whether at least one computing device of a second logical grouping of computing devices can process the communication request (abstract); and 
wherein the communication request is sent to the computing device based on no computing device of the second logical grouping of computing devices being capable of processing the communication request (paragraph 18).  


As to claim 21, Ruiz teaches the method of claim 1, wherein the first plurality of computing devices is associated with an address, and wherein receiving the communication request comprises receiving, via the address, the communication request (paragraph 38).  

Claims 8-20 and 22-30 did not teach anything different from the above rejected claims 1-7, therefore are rejected similarly.                                                                                                                                                                                                       
Response to Arguments
3.	Applicant's arguments filed on June 6, 2022 have been fully considered but they are not persuasive.
(A)	The cited reference fail to teach or suggest “determining, based on a performance capability of a computing device of a first plurality of computing devices satisfying a performance threshold, the computing device is to process the communication request,” as claimed.
As to point (A), Examiner respectively disagreed. 
	Both in the abstract and in paragraph 8, Tipton teaches method includes receiving a performance indicator (e.g., power load or bandwidth available to communication devices of a wireless wide area network) at a first computing device (e.g., a processor) of the wireless wide area network. The first computing device may determine whether the performance indicator satisfies a performance threshold. The wireless wide area network may offload multiple communication devices from the wireless wide area network to a different network when the first computing device determines that the performance indicator does not satisfy the performance threshold. For example, the first computing device may request that a local area network provide the mobile communication services to the offloaded communication devices. A controller of the wireless local area network may enable access points to provide the mobile communication services to the communication devices that are located within a coverage area of the wireless local area network. In view of the paragraph here cited, Tipton clearly teaches the claimed invention. Therefore, Tipton clearly determine whether a “computing device is to process [a] communication request” based on a “performance capability of a computing device of a first plurality of computing devices satisfying a performance threshold.”

	(B)	Applicant submits the combination of Ruiz and Tipton does not teach the above limitations of claim 1. The Office Action fails to present a prima facie case of obviousness, because the combined references do not teach each limitation of the claim. Accordingly, the rejection of claim 1 and its dependent claims under 35 U.S.C. § 103 should be withdrawn and such claims should be allowed.
	As to point (B), Examiner respectfully disagreed.
In response to applicant’s argument that the Office Action fails to present a prima facie case of obviousness, because the combined references do not teach each limitation of the claim, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one would be motivated to do so for the purpose of providing mobile communication service to the communication device (see abstract).
Furthermore, Applicant argues similar arguments of independent claims 8, 14 and 24 as in claim 1, therefore are responded similarly. 
Conclusion
	4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EL HADJI M SALL/Primary Examiner, Art Unit 2457